While counsel for appellant naturally question the soundness of the foregoing opinion as to each point decided adversely to their client, they concede that the discussion of the federal question is full and sufficient, but complain that the opinion is too short in dealing with their insistence that the act violates our state Constitution, and also complain that the said opinion does not deal with the cases of Phœnix Carpet Co. v. State, 118 Ala. 143, 22 So. 627, *Page 320
72 Am. St. Rep. 143, and State v. Stonewall Ins. Co., 89 Ala. 338,7 So. 753. It is rather refreshing, at this day and time, when there is such a general complaint against long judicial opinions, to be charged with the sin of brevity, and while we think that the original opinion not only properly decides the points involved, but does so at sufficient length, we will, out of deference to counsel, amplify the discussion, though we may deem it unnecessary. In the first place, we did not deal with the two cases supra, for the reason that they are inapt, as they dealt with the Constitution of 1875, which did not contain sections 229 and 232 of the Constitution of 1901, and a statute might have violated clauses of the old Constitution, though expressly sanctioned by the present one. Moreover, the court in the Greene Case, 160 Ala. 396, 49 So. 404, devoted pages to a discussion of whether or not the tax involved was a franchise tax, holding that it was, and after a full consideration and discussion of the Phœnix and Stonewall Cases, supra, and that holding was not disturbed by the United States Supreme Court upon appeal. The tax in question is not only denominated a franchise tax by the Legislature, but it is expressly authorized by sections 229 and 232 of the Constitution, and is to be levied as there directed. The act is in the exact language of sections 229 and 232 of the Constitution; and, if it is repugnant to other sections of our state Constitution, then sections 229 and 232 must be also, and if we yielded to the contention of counsel we would commit the judicial folly of holding certain sections of our state Constitution violative of other sections thereof. The act is not only in the language of our state Constitution, but in so far as it applies to foreign corporations seems to harmonize with the opinion of Chief Justice Fuller in the case of Postal Tel. Co. v. Adams,155 U.S. 688, 15 Sup. Ct. 268, 360, 39 L.Ed. 311.
We repeat, the only debatable question in this case is whether or not the different methods of assessing a franchise tax upon domestic corporations, as provided by section 229 of the Constitution of 1901, and upon foreign corporations as provided by section 232 of said Constitution, will amount to such an arbitrary discrimination against the latter as to violate the federal Constitution. As heretofore stated, we think, under normal conditions, that is, in dealing with corporations ordinarily capitalized and conducted, the burden will fall upon them equally and equitably. At any rate, if the act is repugnant to the federal Constitution, then section 232 of our Constitution must be also, and this, or any other court, should hesitate before striking down the organic law of a sovereign state, especially when the history of the adoption of same plainly shows that it was purposely so worded as to deal fairly and justly with foreign corporations, and that the amendment to section 232 was made for the express purpose of avoiding a discrimination against foreign corporations doing business in this state.
The Attorney General concedes that a clerical error was committed in the amount of the judgment to the extent of $68, which should be deducted from the judgment rendered by the trial court, and the judgment of the circuit court is corrected to this extent, and, as corrected, is affirmed.
Corrected and affirmed, and application for rehearing is overruled. *Page 321